Case 5:16-cv-10444-JEL-MKM ECF No. 1864, PageID.66115 Filed 06/30/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


 In re: Flint Water Cases                     Case No. 5:16-cv-10444-JEL-MKM

                                              Hon. Judith E. Levy

                                              Magistrate Judge Mona K. Majzoub




      CO-LEAD CLASS COUNSEL MICHAEL PITT’S MOTION FOR
    RECONSIDERATION OF THIS COURT’S ORDER DENYING HALL
                OBJECTORS’ MOTION [DKT. 1830]


       NOW COMES Co-Lead Interim Class Counsel and Plaintiff Class Counsel,

 Michael Pitt, and pursuant to Local Rule 7.1 for the Eastern District of Michigan

 moves for reconsideration of this Court’s Order Denying Hall Objectors’ Motion and

 in support of the motion state as follows:

       1.     Co-Lead Interim Class counsel, neither joined, nor filed a response to

 the Hall Objectors’ Motion. (ECF No. 1736). However, this Court, while denying

 the Motion, included a recitation of what the Court viewed as occurring at the two

 Non- Public Proceedings that were not on the record, stating:

              Although this opinion and order could end here, the Court will
              expend additional time and effort to set forth for the Hall
              objectors what happened in the two meetings they identify and
              why the relief they seek need not and will not be granted.
Case 5:16-cv-10444-JEL-MKM ECF No. 1864, PageID.66116 Filed 06/30/21 Page 2 of 4




            Order Denying Hall Objectors’ Motion, p. 8, June 16, 2020 (ECF No.
       1830 Page ID 65301).

       2.     The Court’s order included a version of what occurred at these two

 meetings which differs significantly from Co-Lead counsel Pitt’s memory of what

 occurred at those proceedings.

       3.     The Court’s order also relied on conclusions drawn from off-the-record

 proceedings which cannot be verified as there exists no transcripts from those

 proceedings. Many of those conclusions involve purported actions and statements of

 Co-Lead Interim Class Counsel, Michael Pitt.

       4.     Co-Lead Interim Class Counsel Michael Pitt has a recollection of the

 events at the off-the-record proceedings which differ from those included in the

 Court’s Order. In addition, many statements in the Court’s order lack details which

 provide necessary context to statements made in the Court’s Order. Mr. Pitt has

 provided such details in the declaration attached to this motion as Exhibit 1.

       5.     The Court acknowledged that these references to and its recollection of

 events which occurred in the off-record proceedings were unnecessary to the

 resolution of the motion. (ECF 1830, Page ID 65301).

       6.     Pursuant to ED Mich LR 7.1, (h)(3), reconsideration or rehearing is

 proper only if the moving party demonstrates a “palpable defect by which the court

 and the parties and other persons entitled to be heard on the motion have been

 misled” and “correcting the defect will result in a different disposition”
                                           2
Case 5:16-cv-10444-JEL-MKM ECF No. 1864, PageID.66117 Filed 06/30/21 Page 3 of 4




       7.       By relying on matters and drawing conclusions based on off-the-record

 proceedings and discussions, the Court’s order denying the Hall Objectors’ Motion

 contains a palpable defect, which can only be corrected by reconsidering the order

 and eliminating all references to events and conversations which occurred during the

 off-the-record proceedings or any conclusions derived from those off-the-record

 proceedings.

       WHEREFORE, Interim Co-Lead Class Counsel Michael Pitt requests that the

 Court reconsider its Order denying the Hall Objectors’ Motion and reissue its

 opinion eliminating any reference to discussions and events which occurred in off-

 the-record proceedings in May 2021 or in the alternative to provide a mechanism for

 settlement of the record by granting partial relief as sought by the Hall Objectors in

 their Motion.

                                         Respectfully submitted,

                                         By: /s/ Michael L. Pitt
                                         Michael L. Pitt P24429
                                         PITT MCGEHEE PALMER
                                         BONANNI & RIVERS, P.C.
                                         117 West 4th Street, Suite 200
                                         Royal Oak, MI 48067
                                         mpitt@pittlawpc.com

  Dated: June 30, 2021




                                           3
Case 5:16-cv-10444-JEL-MKM ECF No. 1864, PageID.66118 Filed 06/30/21 Page 4 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 In re: Flint Water Cases                     Case No. 5:16-cv-10444-JEL-MKM

                                              Hon. Judith E. Levy

                                              Magistrate Judge Mona K. Majzoub



     BRIEF IN SUPPORT OF CO-LEAD INTERIM CLASS COUNSEL
    MICHAEL PITT’S MOTION FOR RECONSIDERATION OF THIS
  COURT’S ORDER DENYING HALL OBJECTORS’ MOTION [DKT. 1830]

       Interim Co-Lead Class Counsel Michael Pitt relies on ED Mich LR 7.1 and

 the Declaration of Michael Pitt in support of the Motion for Reconsideration.

                                       Respectfully submitted,

                                       By: /s/ Michael L. Pitt
                                       Michael L. Pitt P24429
                                       PITT MCGEHEE PALMER
                                       BONANNI & RIVERS, P.C.
                                       117 West 4th Street, Suite 200
                                       Royal Oak, MI 48067
                                       mpitt@pittlawpc.com

  Dated: June 30, 2021




                                          4
